United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Brick, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-254
Issued: October 8, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 3, 2009 appellant, through her attorney, filed a timely appeal of an
August 6, 2009 Office of Workers’ Compensation Programs’ merit decision. Pursuant to 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to consider the merits of the case.
ISSUE
The issue is whether appellant has more than 24 percent impairment of her right upper
extremity for which she has received a schedule award.
FACTUAL HISTORY
This case has previously been before the Board.1 On October 7, 2002 appellant, then a
41-year-old letter carrier, twisted her left ankle and fell injuring her right wrist and elbow when
exiting from her employing establishment vehicle. The Office accepted her claim for left ankle
and right wrist sprains and right lateral epicondylitis. On October 27, 2003 appellant’s attending
1

Docket No. 06-1587 (issued November 20, 2006).

physician, Dr. Arthur Vasen, a surgeon, performed a right lateral epicondylar debridement and
reattachment with synovectomy of the radiocapitellar joint. In a separate claim, the Office
accepted that appellant sustained a work-related aggravation of her epicondylitis on
April 1, 2004. On July 13, 2004 Dr. Vasen found that appellant had reached maximum medical
improvement.
In a report dated September 23, 2004, Dr. David Weiss, an osteopath, addressed her
permanent impairment for schedule award purposes. Dr. Weiss found that appellant exhibited a
left lower extremity limp, tenderness of the lateral epicondyle in the right elbow, right elbow
flexion of 145 degrees, right elbow pronation of 60 degrees and right elbow supination of 90
degrees. He noted that grip strength testing on the right was 10 kilograms and 18 kilograms on
the left. Dr. Weiss found that muscle strength testing of the right elbow revealed strength of four
out of five in the pronators and supinators. On manual muscle testing right wrist dorsiflexion
and extension were four out of five. Dr. Weiss noted appellant’s right upper arm circumference
was 24 centimeters while her left upper arm circumference was 25.5 centimeters. Appellant’s
right lower arm circumference was 21 centimeters and 22 centimeters on the left. Regarding
appellant’s right wrist, Dr. Weiss found appellant exhibited full range of motion with tenderness.
He examined appellant’s left ankle and found anterior talofibular ligament tenderness as well as
tenderness over the lateral malleolus. Manual muscle testing revealed four out of five strength in
the ankle invertus.
Dr. Weiss rated 10 percent impairment of the right upper extremity due to resection
arthroplasty, 1 percent impairment due to loss of elbow supination, 20 percent impairment due to
loss of grip strength and 3 percent impairment due to pain. He found a total 32 percent
impairment of the right arm. In regard to appellant’s left lower extremity, Dr. Weiss found that
appellant had five percent impairment due to loss of muscle strength and three percent
impairment due to pain. He rated a total left leg impairment rating of eight percent.
The Office medical adviser reviewed appellant’s claim on January 13, 2005 and agreed
with Dr. Weiss’ left lower extremity impairment rating. However, he found that appellant was
not entitled to 10 percent impairment due to resection arthroplasty or excision of the radial head
as this was not the surgery performed by Dr. Vasen. He noted that debridement of the extensor
tendon right elbow involved soft tissue only and was not an impairment under the American
Medical Association, Guides to the Evaluation of the Permanent Impairment. The Office
medical adviser concurred with the 1 percent impairment due to loss of elbow pronation, 20
percent impairment due to loss of grip strength, and 3 percent due to pain, for a right upper
extremity impairment rating of 24 percent.2
By decision dated December 27, 2006, the Office found that appellant had 8 percent
impairment of her left leg and 24 percent impairment of her right arm.
Appellant appealed this decision to the Board. In a July 9, 2007 decision, the Board
found that appellant was not entitled to 10 percent impairment due to resection arthroplasty as
2

This document was not included in the record at the time of the Board’s November 20, 2003 order, setting aside
the hearing representative’s February 14, 2006 decision and remanding for a de novo decision. Docket No. 06-1587
(issued November 20, 2003).

2

Dr. Vasen did not perform this surgery. The Board found that neither Dr. Weiss nor the Office
medical adviser provided an explanation for the usage of grip strength or for the inclusion of
pain-related impairment under Chapter 18 of the A.M.A., Guides in their respective impairment
ratings and that further development of the medical evidence was required to establish the degree
of appellant’s right arm impairment.3 The Board noted that neither physician explained the
appropriateness of manual muscle testing in evaluating appellant’s left lower extremity by
describing other observable pathologic signs and medical evidence.4 Regarding the application
of the pain section of Chapter 18 of the A.M.A., Guides, again neither physician explained why
appellant’s pain-related impairment could not be adequately addressed by applying Chapter 17 of
the A.M.A., Guides which addresses lower extremity impairment and therefore did not justify
the application of Chapter 18 of the A.M.A., Guides to appellant’s left lower extremity. The
facts of the case as set out in the Board’s prior decision are incorporated herein by reference.5
The Office referred appellant for a second opinion evaluation with Dr. David Rubinfeld,
a Board-certified orthopedic surgeon, on January 25, 2008. In a February 7, 2008 report,
Dr. Rubinfeld noted appellant’s history of injury and reported normal range of motion of the
right shoulder, elbow and wrist as well as the left lower extremity. He found normal motor
strength in all extremities. Dr. Rubinfeld found that appellant had decreased sensation in the
right middle finger. He opined that appellant’s right elbow discomfort was related to her
employment injury. Dr. Rubinfeld rated two percent impairment of the right upper extremity due
to pain based on section 15.5 of the A.M.A., Guides,6 and found no impairment of the left ankle.
The district medical adviser, Dr. Andrew A. Merola, a Board-certified orthopedic
surgeon, reviewed Dr. Rubinfeld’s report on March 12, 2008. He agreed that appellant had no
loss of range of motion of the right upper extremity or the left lower extremity. Dr. Merola noted
that Dr. Rubinfeld awarded appellant two percent impairment due to pain, but found that he did
not cite to the correct provision of the A.M.A., Guides, noting that this was likely a
typographical error. He concluded that she should be rated under Chapter 18, page 574 at three
percent.
By decision dated March 26, 2008, the Office denied appellant’s claim for additional
schedule awards based on Dr. Rubinfeld’s report.
Appellant, through her attorney, requested an oral hearing. He appeared at the oral
hearing on July 16, 2008 and noted that the left leg impairment was no longer contested.
Counsel asserted that Dr. Rubinfeld failed to provide specific grip strength measurements or cite
to the appropriate provisions of the A.M.A., Guides. Appellant added her comments to
Dr. Rubinfeld’s report and alleged that he failed to assess range of motion and that the entire
examination took less than five minutes.

3

See Frantz Ghassan, 57 ECAB 349 (2006).

4

A.M.A., Guides 531, 17.2e.

5

Docket No. 07-765 (issued July 9, 2007).

6

A.M.A., Guides 388, Chapter 15.5, Diagnosis-Related Estimates of the Thoracic Spine.

3

By decision dated October 6, 2008, the hearing representative set aside the March 17,
2008 decision and remanded the case for clarification of Dr. Rubinfeld’s report regarding
strength testing. In a letter dated November 17, 2008, the Office requested that Dr. Rubinfeld
confirm whether grip or pinch strength testing was done with dynamometer and to provide
specific results. Dr. Rubinfeld reexamined appellant on January 2, 2009 and again reported
normal range of motion figures for all extremities. He provided grip and pinch strength
measurements on the right hand. Dr. Rubinfeld stated, “Specifically, with regard to the right
elbow, the percentage of impairment is two percent of the right upper extremity due to pain
(section 16.5).7 Based on section 16.8 which states that ‘decreased strength cannot be rated in
the presence of … painful conditions…,’ there is no change in this rating due to the findings on
grip and pinch strength measurements.”
Dr. Merola reviewed this report on February 1, 2009 and stated:
“A new examination documented by Dr. Rubinfeld is essentially consistent and
concordant with the prior examination except for the fact that his pain rating is
one percent less than the pain rating that Chapter 18 would give the claimant. In
order to give this claimant the most appropriate schedule loss of use secondary to
chronic pain, I would indicated that Chapter 18, [F]igure 18-1, page 574 be
utilized and therefore a three percent total schedule loss of use secondary to
chronic pain is appropriate.”
By decision dated March 3, 2009, the Office denied appellant’s claim for an additional
schedule award based on Dr. Rubinfeld’s reports.
Appellant, through her attorney, requested an oral hearing. At the oral hearing on
June 10, 2009 he argued that Dr. Rubinfeld’s report was not valid as he did not adequately
evaluate loss of strength. Appellant submitted a statement that she utilized maximum effort in
grip and pinch strength testing despite her pain.
On July 3, 2009 Dr. Weiss reviewed the grip and pinch strength measurements found by
Dr. Rubinfeld and stated that appellant could effectively apply maximal force in utilizing the grip
and pinch tests. He noted that Dr. Rubinfeld’s measurements correlated to 42 percent deficit of
grip strength on the right, 20 percent impairment under the A.M.A., Guides. Dr. Weiss opined
that appellant had 32 percent impairment due to resection arthroplasty, loss of supination, right
grip strength deficit and pain-related impairment.
By decision dated August 6, 2009, the Branch of Hearings and Review affirmed the
March 3, 2009 decision, finding that Dr. Rubinfeld’s report represented the weight of the
medical opinion evidence.

7

Id. at 480, 16.5 Impairment of the Upper Extremities Due to Peripheral Nerve Disorders.

4

LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act8 and its
implementing regulations9 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss, or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by the
implementing regulations as the appropriate standard for evaluating schedule losses.10
The Board notes that, while impairment due to peripheral nerve injury may not be
combined with impairment for loss of muscle strength,11 a claimant may be entitled to a schedule
award for one or the other.12 It is the responsibility of the evaluating physician to explain in
writing why a particular method to assign the impairment rating was chosen. When uncertain
about which method to chose, the evaluator should calculate the impairment using different
alternatives and choose the method or combination of methods that gives the most clinically
accurate impairment rating.13
Office procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to an Office medical adviser for an opinion concerning the nature and
percentage of impairment in accordance with the A.M.A., Guides, with the medical adviser
providing rationale for the percentage of impairment specified.14
The fifth edition of the A.M.A., Guides allows for an impairment percentage to be
increased by up to three percent for pain by using Chapter 18, which provides a qualitative
method for evaluating impairment due to chronic pain. If an individual appears to have a painrelated impairment that has increased the burden on his or her condition slightly, the examiner
may increase the percentage up to three percent. However, examiners should not use Chapter 18
to rate pain-related impairments for any condition that can be adequately rated on the basis of the
body and organ impairment systems given in other chapters of the A.M.A., Guides.15

8

5 U.S.C. § 8107.

9

20 C.F.R. § 10.404.

10

A.M.A., Guides, 5th ed. (2001).

11

Id. at 526, Table 17-2.

12

Tara L. Hein, 56 ECAB 431 (2005).

13

Id.; A.M.A., Guides 526.

14

Tommy R. Martin, 56 ECAB 273 (2005).

15

Federal Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4 (June 2003); A.M.A.,
Guides 18.3(b); see also Philip Norulak, 55 ECAB 690 (2004).

5

ANALYSIS
Appellant received a schedule award for 24 percent impairment of her right upper
extremity. In the prior appeal, the Board found that neither Dr. Weiss nor the district medical
adviser properly correlated appellant’s physical findings with the A.M.A., Guides.
On remand, the Office referred appellant to Dr. Rubinfeld, a Board-certified orthopedic
surgeon, who examined appellant and made very limited positive physical findings including
numbness in the middle finger of the right hand and pain in the right elbow. Dr. Rubinfeld
consistently opined that appellant had no loss of range of motion of the right upper extremity.
He concluded that appellant was not entitled to an impairment rating due to loss of strength as
she also had pain based on his understanding of the A.M.A., Guides. Dr. Rubinfeld rated
appellant’s pain based on a peripheral nerve disorder as he cited to Chapter 16.5 of the A.M.A.,
Guides, but did not provide the specific nerve, the grade of impairment of the nerve or did not
otherwise explain how he reached his impairment for pain of two percent.
The district medical adviser, Dr. Merola, a Board-certified orthopedic surgeon, relied on
Chapter 18 of the A.M.A., Guides. As noted, this chapter and the maximum value of three
percent for pain chronic pain should generally not be used to rate pain-related impairments for
any condition that can be adequately rated on the basis of the body and organ impairment
systems given in other chapters of the A.M.A., Guides. The Board finds that instead of awarding
three percent impairment due to pain in accordance with Chapter 18, the Office should have
requested clarifying information from Dr. Merola regarding the specific peripheral nerve
involved, the grade of the involvement and thus calculate appellant’s pain impairment in
accordance with the A.M.A., Guides.
On July 3, 2009 Dr. Weiss again opined that appellant had 32 percent impairment due to
resection arthroplasty, loss of supination, right grip strength deficit and pain-related impairment.
As noted in the Board’s prior decision, appellant did not undergo a resection arthroplasty.
Furthermore, loss of range of motion and loss of strength cannot be combined unless based on
unrelated etiologic or pathomechanical causes,16 therefore grip strength deficit should not be
combined with loss of supination. Finally, the A.M.A., Guides state, “Decreased strength cannot
be rated in the presence of decreased motion, painful conditions, deformities or the absence of
parts … that prevent effective application of maximal force in the region being evaluated.”17
(Emphasis in the original.) Dr. Weiss did not explain his rating in light of these provisions of the
A.M.A., Guides; therefore his rating departs with the A.M.A., Guides and is of diminished
probative value.
On appeal, appellant’s attorney alleged that there was an unresolved conflict of medical
opinion evidence between Drs. Rubinfeld, Weiss and the district medical adviser. As none of the
physicians have provided a detailed, well-rationalized report which comports with the A.M.A.,
Guides, there is no conflict of medical opinion. The Board finds that the case is not in posture

16

A.M.A., Guides 508.16.8a Principles.

17

Id.

6

for decision and will be remanded for a new second opinion referral. After such other
development as the Office deems necessary, it should issue an appropriate decision.
CONCLUSION
The Board finds that there is no medical opinion evidence accurately correlating
appellant’s impairments with the A.M.A., Guides and offering a detailed explanation for the
impairment method selected whether pain or loss of strength. The case requires further
development consistent with this decision.18
ORDER
IT IS HEREBY ORDERED THAT August 6, 2009 decision of Office of Workers’
Compensation Programs is set aside and remanded for further development consistent with this
decision of the Board.
Issued: October 8, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

18

The Board notes that the recalculation of appellant’s schedule award will be based on the sixth edition of the
A.M.A., Guides. FECA Bulletin No. 09-03 (issued March 15, 2009).

7

